DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/JP2019/021066 filed on 05/28/2019 and further claims priority to JP 2018-103099 filed on 05/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 was filed on the national stage entry date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (“Beat Frequency Generation Up to 3.4 THz from Simultaneous Two-Mode Lasing Operation of Sampled-Grating DBR Laser”), hereafter Matsui, in view of Chesnoy (EP 0358144 A1), hereafter Chesnoy.
Regarding claims 9 and 17, Matsui discloses a semiconductor laser (Title; Fig. 1) comprising: an active layer (Fig. 1 element SL-InGaAsP MQW) that excites two modes of light (Title “two mode”) and is comprised in a resonator guiding the two modes of light (Fig. 1 between the SG-DBR section and the facet opposite); wherein a frequency difference setting structure of the semiconductor laser sets a difference in oscillation frequency between the two modes (Title “Beat Frequency”). Matsui does not explicitly disclose a difference in oscillation frequency between the two mode is higher than a relaxation- oscillation frequency. However, Chesnoy discloses beating two modes in a single laser results in the resulting frequency not being limited to the relaxation frequency (col. 2 ll. 19-45). The advantage is to create a device with a much higher frequencies. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Matsui with a difference in oscillation frequency between the two mode is higher than a relaxation- oscillation frequency as disclosed by Chesnoy in order to create a device with a much higher frequency.
Regarding claims 10 and 18, Matsui further discloses the active layer comprises a distributed feedback structure having a diffraction grating periodically disposed along a waveguide direction, and wherein the frequency difference setting structure is provided by the diffraction grating (Fig. 1 element SG-DBR).
s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chesnoy, as applied to claim 9, in further view of Eng et al. (JP 200185782 A), hereafter Eng.
Regarding claim 14, Matsui in view of Chesnoy do not explicitly disclose the active layer is unevenly distributed with respect to a region in a cross-section perpendicular to a waveguide direction of the resonator, and wherein current is injected into the region. However, Eng discloses the active layer is unevenly distributed with respect to a region in a cross-section perpendicular to a waveguide direction of the resonator, and wherein current is injected into the region (Fig. 9 elements 17 and 21). The advantage is to prevent bulging of the mesa (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Matsui in view of Chesnoy with the active layer is unevenly distributed with respect to a region in a cross-section perpendicular to a waveguide direction of the resonator, and wherein current is injected into the region as disclosed by Eng in order to prevent bulging of the mesa. 
Regarding claim 15, Matsui in view of Chesnoy do not explicitly a cross-section of the active layer perpendicular to a waveguide direction of the resonator has an asymmetric shape. However, Eng discloses a cross-section of the active layer perpendicular to a waveguide direction of the resonator has an asymmetric shape (Fig. 9 elements 17 and 21). The advantage is to prevent bulging of the mesa (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Matsui in view of Chesnoy with a cross-section of the active layer perpendicular to a waveguide direction of the resonator has an asymmetric shape as disclosed by Eng in order to prevent bulging of the mesa. 

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chesnoy, as applied to claims 9 and 17, in further view of Marshall (US 5132978), hereafter Marshall.
Regarding claims 16 and 22, Matsui in view of Chesnoy do not explicitly disclose the two modes of light is a transverse electric (TE) mode of light and a transverse magnetic (TM) mode of light. However, Marshall discloses causing a beat frequency between a transverse electric (TE) mode of light and a transverse magnetic (TM) mode of light (Abstract). The advantage, as is understood in the art, is to use two modes that will result in the desired frequency after the difference frequency generation. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Matsui in view of Chesnoy with the two modes of light is a transverse electric (TE) mode of light and a transverse magnetic (TM) mode of light as disclosed by Marshall in order to use two modes that will result in the desired frequency after the difference frequency generation. 

Allowable Subject Matter
Claims 11-13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 19 recite “the active layer has a distributed feedback structure; the resonator further includes: a waveguide region along a sidewall of the active layer; and a reflective mirror along a sidewall of the waveguide region, wherein the reflective mirror is on an opposite side of waveguide region as the active layer, and the two modes of light excited by the active layer is guided in the waveguide region, reflected by the reflective mirror, and fed back to the active layer”. Such a structure is generally known in the art. See, e.g., US 2003/01457441 Fig. 1. However, the Office has no motivation to modify Matsui in view of Chesnoy to result in the claimed structure. Claims 12, 13, 20, and 21 are objected too based on their dependence from claims 11 or 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua King/               Primary Examiner, Art Unit 2828             
03/24/2022